

115 S1011 IS: Mahan Air and Terrorism Prevention Act of 2017
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1011IN THE SENATE OF THE UNITED STATESMay 2, 2017Mr. Cornyn (for himself, Mr. Rubio, Mr. Portman, Mr. Warner, Mr. Blumenthal, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prevent the Iranian Islamic Revolutionary Guard Corps from using Mahan Air for material support
			 for terrorist activities.
	
 1.Short titleThis Act may be cited as the Mahan Air and Terrorism Prevention Act of 2017. 2.Report on airports used by Mahan Air (a)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter through 2020, the Secretary of Homeland Security, in consultation with the Secretary of Transportation, the Secretary of State, the Secretary of the Treasury, and the Director of National Intelligence, shall submit to Congress a report that includes—
 (1)a list of all airports at which aircraft owned or controlled by Mahan Air have landed during the 2 years preceding the submission of the report; and
 (2)for each such airport— (A)an assessment of whether aircraft owned or controlled by Mahan Air continue to conduct operations at that airport;
 (B)an assessment of whether any of the landings of aircraft owned or controlled by Mahan Air were necessitated by an emergency situation;
 (C)a determination regarding whether additional security measures should be imposed on flights to the United States that originate from that airport; and
 (D)an explanation of the rationale for that determination. (b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Publication of listThe list required by subsection (a)(1) shall be publicly and prominently posted on the website of the Department of Homeland Security on the date on which the report required by subsection (a) is submitted to Congress.